Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
Applicant’s arguments with respect to amended Claims 1-5 and newly added Claim 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A Final Rejection is being issued in this paper with regards to amended Claims 1-5 and newly added Claims 6-10.

Claim Objections
The Claim Objection(s) filed on 20 July 2021 is/are overcome by the amendment filed on 04 October 2021.

Specification
The specification received on 04 October 2021 is accepted by the examiner.

Drawings
The drawing(s) received on 04 October 2021 is/are accepted by the examiner.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ribi (US 9,857,236 B2).

                With respect to independent Claim 1, Ribi disclose(s): A method for detecting humidity in an environment (column 34, lines 12-34), comprising: preparing multiple compositions (column 34, lines 18-21), wherein each composition that contains a deliquescent material in solution (column 8, lines 27-34) and at least two compositions contain a modifier, wherein the modifier of at least one composition is hydrophilic and the modifier of at least one composition is hydrophobic (column 9, lines 15-17); and dispensing each the composition within its own spot upon an active layer of a card (column 25, lines 28-29); wherein drying the compositions after dispensing causes the deliquescent material in each composition to precipitate, such that upon subsequent exposure to humidity the deliquescent material of each composition deliquesces and migrates upon the active layer at a different level of humidity (column 20, lines 1-19), and wherein the modifier of at least one of the compositions is hydrophilic and the modifier of at least one of the compositions is hydrophobic (column 9, lines 15-17).


	With respect to claim 2, Ribi teach(es) the method of independent Claim 1. Ribi further disclose(s): wherein the deliquescent material is a metal halide (column 14, line 62 through column 15, line 3).

	With respect to claim 3, Ribi teach(es) the method of independent Claim 1. Ribi further disclose(s): wherein as the deliquescent material for any of the compositions migrates upon the active layer, a change occurs outside the spot for that composition that can be detected (column 22, lines 43-55).

	With respect to claim 4, Ribi teach(es) the method of Claim 3. Ribi further disclose(s): wherein preparing at least one of the compositions further comprises adding a dye to the at least one composition, such that the change outside the spot for that composition is a color change brought about by the dye (column 12, lines 53-60).

                With respect to independent Claim 5, Ribi disclose(s): A humidity indicator card (column 5, lines 13-18), comprising: a substrate comprising an active layer (column 5, line 15); a plurality of spots (column 34, lines 18-21) on the active layer each comprising a composition having a precipitate of deliquescent material (column 8, lines 27-34) and at least two of the compositions further comprising a modifier, wherein the modifier of at least one composition is hydrophilic and the modifier of at least one composition is hydrophobic (column 9, lines 15-17); wherein each of the spots is defined by visual markings forming a border (column 25, lines 28-45), and wherein exposure of the card to relative humidity above a predetermined level causes the precipitate to deliquesce and migrate beyond the border of at least one of the spots in an observable manner(column 8, lines 27-34), and wherein the 
	
	With respect to claim 6, Ribi teach(es) the method of independent Claim 5. Ribi further disclose(s): wherein the deliquescent material is a metal halide (column 14, line 62 through column 15, line 3).

	With respect to claim 7, Ribi teach(es) the method of independent Claim 5. Ribi further disclose(s): wherein migration beyond the border of at least one of the spots is observable visually by a human (column 25, lines 28-29).

	With respect to claim 8, Ribi teach(es) the method of independent Claim 5. Ribi further disclose(s): wherein migration beyond the border of at least one of the spots is observable visually by a machine (column 25, lines 28-29).

	With respect to claim 9, Ribi teach(es) the method of independent Claim 5. Ribi further disclose(s): the composition occupying at least one of the spots further comprises a dye (column 12, lines 53-60).

	With respect to claim 10, Ribi teach(es) the method of Claim 9. Ribi further disclose(s): wherein the dye is a fluorescent dye (column 12, lines 53-60).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to hydrophilic and hydrophobic modifiers: US 7,280,441 B2 (MacDonald et al.); US 8,430,053 B2 (Taylor et al.); US 8,671,871 B2 (Huffman et al.); US 8,343,437 B2 (Patel); US 6,815,207 B2 (Yabuki et al.)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         

                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
15 November 2021              
                

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861